Citation Nr: 0932421	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-25 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for treatment at the Delaware Valley Hospital on September 
30, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to 
December 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 decision of the Canandaigua, 
New York, Department of Veterans Affairs (VA) Medical Center 
(MC).

The Board notes that the VA Control and Locator System 
(VACOLS) indicates that the Veteran has perfected an appeal 
to the Board regarding other issues.  These issues will be 
the subject of a later Board decision.  


FINDINGS OF FACT

1.  The Veteran is service connected for impaired hearing, 
cold injury residuals, tinnitus and facial scars.  His 
combined disability rating is 60 percent.

2.  The Veteran was treated at Delaware Valley Hospital on 
September 30, 2005 for a nonservice-connected condition.  The 
treatment was non-emergent. 

3.  VA is not shown to have authorized the Delaware Valley 
Hospital to provide the treatment on September 30, 2005.


CONCLUSION OF LAW

The criteria for reimbursement of unauthorized medical 
expenses incurred on September 30, 2005 at the Delaware 
Valley Hospital have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008), does not apply in the instant case.  Because 
the claim in this case is governed by the provisions of 
Chapter 17 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, 
the Board has reviewed the case for purpose of ascertaining 
whether the appellant has had a fair opportunity to present 
arguments and evidence in support of his claim for 
reimbursement of medical expenses, and the Board concludes 
that the requirements for the fair development of the appeal 
have been met in this case.

The Board notes that the treatment at issue is not for a 
service-connected disability or a nonservice-connected 
disability aggravating a service-connected disability, the 
Veteran does not have a total disability permanent in nature 
resulting from a service-connected disability, and he is not 
participating in a rehabilitation program under 38 U.S.C. ch. 
31.  Thus, his claim for medical reimbursement falls under 
the Millennium Act, which involves emergency treatment for 
nonservice-connected disabilities.  In the May 2006 statement 
of the case, the Medical Center provided the Veteran with the 
provisions involving medical reimbursement for emergency 
treatment for service-connected disabilities.  See 38 C.F.R. 
§ 17.120 (2008).  Notwithstanding that error, the Board finds 
the appellant has not been prejudiced.  Whether the claim 
involves a service-connected or nonservice-connected 
disability, the evidence must show that the treatment was for 
a medical emergency.  Cf. 38 C.F.R. § 17.120(b) with 38 
C.F.R. § 17.1002(b).  This is the primary basis for the 
denial in this case.  Because the appellant has been properly 
notified that he needed to show treatment for a medical 
emergency, the error on the part of the Medical Center is 
harmless.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



II. Merits of the Claim

The Veteran sought treatment at the emergency room at 
Delaware Valley Hospital in September 30, 2005.  On 
admission, he reported that the night before he started 
having visual hallucinations and decreased acuity.  He was 
keenly aware that what he saw at times was not there.  The 
initial impression was medication side effect.  The record 
indicates that the Veteran did not request authorization for 
the September 2005 treatment, and the evidence shows that the 
treatment was not authorized in advance.

Generally, in cases where a claimant seeks reimbursement for 
unauthorized medical expenses, it must be determined (1) 
whether the services for which payment is sought were 
authorized by VA, and (2) whether the appellant is eligible 
for payment or reimbursement for services not previously 
authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities that has 
not been previously authorized may be authorized under 38 
U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 
was enacted by Congress as part of the Veterans Millennium 
Health Care and Benefits Act, Pub. L. No. 106-117, 113 Stat. 
1553 (1999).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility;

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C.A. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

and

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability). 

38 C.F.R. § 17.1002.  See also 38 U.S.C.A. § 1725.

The criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334, 337 (1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The Board finds that the Veteran is not entitled to 
reimbursement under the provisions of 38 C.F.R. § 17.1002, as 
there is no credible evidence in the record that the 
treatment the Veteran received in September 2005 involved a 
medical emergency.  The Veteran's treatment at Delaware 
Valley Hospital on September 30, 2005 was not such that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect that visual 
hallucinations and decreased acuity would result in placing 
the health or bodily functioning of that individual in 
serious jeopardy.  Indeed, the Veteran indicated that his 
symptoms started the night before his admission, yet he did 
not seek treatment until the following afternoon.  

Because the Veteran does not meet at least one of the 
criterion under 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
reimbursement for any amount is prohibited.  The Board need 
not go into whether the Veteran meets any of the other 
criteria, as the failure to meet one of them precludes 
payment.  

While the Board empathizes with the Veteran, it is bound by 
the law, and its decision is dictated by the relevant 
statutes and regulations.  The Millennium Act was passed by 
Congress, and Congress has required that the claimant receive 
emergent treatment as part of the requirements for 
reimbursement.  38 U.S.C.A. § 1725(b)(2)(B).  As the 
treatment at Delaware Valley Hospital on September 30, 2005 
was non-emergent, the claim must be denied.


ORDER

Reimbursement of unauthorized medical expenses for treatment 
at the Delaware Valley Hospital on September 30, 2005 is 
denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


